Title: Enclosure: Notes on Senate Debate, 3 January 1792
From: Washington, George
To: 


          EnclosureNotes on Senate Debate
          S—te, on the agency it ought to have in judging of the expediency of sendg. M—rs. abroad.
          
            
              Resolution—
              “That in the opinion of the S—te it will not be for the interest of the U.S. to appoint M—rs Ple—y to reside permanently at Foreign Courts.”
            
            
              Mr. Haw—
              Doubts the P—— right to decide on the measure without the previous advice of the Se—te. Sees embarrassments in negativeing the character as a mean of defeating the measure—or inconsistency in their conduct to approve the Nomination and withhold the supplies when the matter comes before them in their legislative capacity.
            
            
              Mr. Iz—
              Thinks it improper to give a vote upon such an abstract proposition. Let the question be “Is it necessary now to appoint M—rs to any foreign Courts.”
            
            
              Mr. Ells—
              Thinks great caution ought to be observed. “The P—— and Se—— are to decide upon the propriety of diplomatic establishments.” The P—— should be consulted. “He has an equal right to judge with the Se—” Doubts they are proceeding too fast. “Suppose the S—— to determine it was inexpedient to enter into any treaty with a particular power, what is the P—— to do? Must he be exclusively bound”? Mr. Gr. M—s letters give information if the S—— want that. Withholding the Westn. Posts and property and the Act appropriating 40,000 dollars are evidences of the grd. of the P—— proceeding.
            
            
              Mr. Fe—
              Thinks they may agree to the Resolution to day and appoint a M—r tomorrow with the P—— They may consult with the P—. “He knows that when he thinks proper there will always be a seat for him here.” If the Resolution is not agreed to, how can the S—— express their sense of the measure which he dislikes—or let the P—— know the Sense of the S—— thereupon. He dislikes the principle, though he thinks that with respect to G.B. there may be an occasion for a M—r at that Court—but it is not of sufft. weight to induce the S—— to act upon the nominations without its previous advice with respect to the measure.
            
            
              Mr. L—
              Let the S—— express their wish to the P. to confer with him.
            
            
              Mr. Str.
              The nominations go to a permanent establishment—where is the necessity of these in France or Holland?—the Provision  made by Law is a temporary one by way of outfit. “Out of delicacy then determine the question lest it be understood we object to the men in nomination.”
            
            
              Mr. Ells. “
              “If you want information ask it of the P—— I think we are in possession of enough.”
            
            
              Mr. L.
              The Gentn. last up goes to the men and not to the measure. “When a nomination is made we must not ask for what, and for how long, a permanency is evidently in contemplation.” “We are told a B: M—r is here to treat with us, if this is his business we can do it better here than there.” His pride may be hurt, but if they are serious their pride will not be operated upon by etiquette instead of Interest. When he is convinced that sending a M—— will give facility to measures he will consent thereto. But “let us clear the way as we go, and inform the P—— we are opposed to a permanent <establish> diplomatic corps in Europe, yet that when the necessity of sending M—r there is apparent we are ready to advise and consent thereto—on extraordy. occasions.”
            
            
              Mr. Iz.
              At a loss to know what is meant by M—— on extra occasions in Europe. These are usually for Congratulations on births, Marriages &ca. If the Gentn. from Connecticut is right that the decision will be against the men and not the Measure, is the Gentn. from Virga. sure that when this goes out of doors it will not be adjudged as agt. the men and not the measure. The feelings of the P—— will be wounded, we have had certn. correspondence laid before us which serves as the basis of this business. He does not think as some do that we ought to be unacqd. with the Affairs of Europe party. F. and Engd. I shd. vote agt. a permanent establishment, yet I am for sending at the discretion of the Executive. I am very desirous of being on a friendly footing with F. S. and Engd. Havg. a M. in F. obtained us much good. In Engd. our Seamn. were Impressed and were dependent on private persons who might not have been heard. You have heretofore had a Conference by means of a Comee. with a man known and respected for his knowledge whose opn. was that you shd. have a M—r at F. and Engd. and inferior characters elsewhere. Can we suppose the P—— wd. do any thing witht. mature delibn.? The outfit provided was to accomodate Gentn. in the first instance who might not be rich.
            
            
              Mr. Lang.
              I am satisfied that the P—— would not do anything witht. mature deliberation. I am for appointing the M—rs.
            
            
              Mr. L.
              I would not for the accidental probability of a War in Europe keep M—rs there to take care of our Seamen. Is it supposable the P—— will do any thing witht. mature deliberation? We must use our discretion having constitutionally a right to do so. The Gentn. from S.C. is, in pursuing  his train of reasoning, that you must be permanent in your establishment. Question is asked will the people abroad be convinced that this is not against the men, but the measure? I do not know when men go deep and far in pursuit of reasons to say what they will do.
            
            
              Mr. Sher.
              For postponing the nomination and taking the opinion of the S—— on the proposition on the Table. What will be the consequence of a concurrence in the appointment without limitation? Is it proper or expedt. to appoint in this manner? The former Congress gave a Comn. with limitation—so it should be now. It is said the P—— feelings will be hurt. I think not, what I want to be brot. about is, that the P—— if he thinks proper may have it in his power to assign reasons for the permanent appointment, we can now consider whether it is now expedt. to make these permanent appointments. I think without a particular object they are not necessary. We may within these walls without the interposition of the P—— personally, obtain the necessary information.
            
            
              Mr. K.
              It is an embarrassed question, and to simplify it, I am for postponing, that we may without being embarrassed discuss the question in which case the result may be got at witht. difficulty.
            
            
              Mr. Ells.
              I am with my Colleague in opinion we should answer the questions of the P—— and no other, is it now proper to send a M—r Ay or nay. As to the <question> appointment being perpetual I differ with him. Men cannot be sent abroad and supported there witht. money that cannot be had but by the concurrence of the S—
            
            
              Mr. K.
              Wanted to have the question so regulated as that a correct light and judgment might be formed.
            
            
              Mr. B.
              Is surprized that the Gentn. from Connecticut will insist on a vote affecting men, when we mean it to effect the measure only.
            
            
              Mr. F.
              Would not vote for postponing, but as he is impressed with the necessity—He is struck decidedly that agreeing to the Nominations establishes a permanent diplomatic Corps in Europe. Now is the time to resist it.—If we do not he shall dispair of ever doing it. He is of the same opinion with the Gen: from So. C. as to the feelings of the P—— and wd. not hurt them for the world, but must he be a traitor to his own feelings? He thinks the measure not for the interest of the Country and with due defference for the Opinion of the P—— thinks he ought to have kept the two questions seperate, and informed the S—— that there did now exist reasons for sending M—rs to Europe. Thinks there may be occasions to require M—rs in Europe but not permanently, or if so the reasons must be previously given to obtain his consent.
            
            
            
              Mr. Ells.
              This measure is not without a precedent—the nomination to Portugal is in point.
            
            
              Mr. Stro.
              The M—r to Portugal is Resident, is a grade in pay as a Chargé des Affaires. This discussion would have been better timed agree then.
            
            
              Mem.
              The sole question is shall we postpone the Nomination to take up an abstract proposition. He is for doing it, because he is of opinion that the P—— should have an opportunity of assigning his Reasons. We did not involve ourselves—the P—— involved us. The measure ought to have been previously discussed before the nominations were made.
            
            
              Mr. K.
              Some ideas occurs to him of the impropriety of this Measure as the greatest harmony should subsist between the P—— and the S—— in the joint Executive power. The Constitution contemplates this establishment. The inference is clear that any regulation respecting an abridgment of its extension is improper. Every part of the proposition as fixes the controul in the first instance is inadmissible, any enquiry in an individual case when full information is not obtained is proper. Suppose this negative proposition now to pass, it is in its nature void, tomorrow we can determine differently. If the Constitution has vested in the P—— the right of nominating to Offices, he has a right to exercise it as to him appears best. What is the object desirable by those negatory resolutions? Whether it be fit and suitable to fix these Ministers should we at this time [do] it, it must arise from the information we obtain, and to the end that we may obtain it we should think of some suitable way of applying to the P—.
            
            
              
              The motion by agreement amended as follow Resolved that the Se—te do not possess evidence sufficient to convince them that it will be for the interest of the U.S. to appoint M—rs Pleny. to reside permanently at Foreign Courts.
            
            
              Mr. B.
              I have submitted to the amendmt, but doubt its attaining the object. Whether this species of arrangement can obtain the necessary information, is doubtful. We can establish such as is suited to our governmt., it is wrong in us to entail on our governmt. an unnecessary expence. This will not banish intercourse between us and foreign Nations. We should not inconsiderately involve ourselves, this is the time to determine whether we should send M—rs for special occasions or to reside permanently.
            
            
              Mr. Str.
              This motion will convey this idea, that it is not necessary to have M—rs fixed permanently, yet that occasions may arise when it may be necessary to send them. I have no doubt the P—— may have done for the best in his opinion,  and will be willing to State such circumstances as occurred to him for our information. I have not information enough to guide me, I want that information. How am I to get it, the P—— at an early period suggested to us the propriety in difficulties such as the present to apply to him for information.
            
            
              Mr. Iz.
              I agree with the Gentn. from Massa. He has sd. and justly, that the P—— has warranted us in making these enquiries. We have some important information, the letters last session from the P—— of G. M—s transactions at the Court of L—— is such. If it is the opinion of the S—— that they have not the necessary informatn. let the motion be committed. After farther debate the nomination and the two propositions were committed to a Committee of five.
            
          
        